772 F.2d 906
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Leslie D. DeWitt, Plaintiff-Appellant,v.Secretary of Health and Human Services, Defendant-Appellee.
No. 85-3004
United States Court of Appeals, Sixth Circuit.
8/12/85

N.D.Ohio
VACATED AND REMANDED
ORDER
BEFORE:  KEITH, MERRITT and KENNEDY, Circuit Judges.


1
This matter is before the Court on the motion of appellee to remand this case to the Secretary for additional consideration.  Initially, it was determined that appellant was not disabled within the meaning of the Social Security Act.  However, since the initial determination, appellant has re-applied for disability benefits and adduced sufficient evidence to warrant the Secretary's determination that appellant has now established that he is disabled.


2
Therefore it is ORDERED that the judgment of the district court be vacated and the case remanded to the district court for further remand to the Secretary for an award of benefits in accordance with the Secretary's representation that appellant has now established his disability.